                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

AIRCRAFT ENGINE LEASE FINANCE, INC.,)
                                    )
           Plaintiff,               )
                                    )                         No. 20 C 5272
     v.                             )
                                    )                         Judge Sara L. Ellis
AVIOR AIRLINES C.A.,                )
                                    )
           Defendant.               )

                                    OPINION AND ORDER

       Plaintiff Aircraft Engine Lease Finance, Inc. (“AELF”), a commercial aircraft trading and

leasing company, sold and provided financing for commercial aircraft to Defendant Avior

Airlines C.A. (“Avior”) for a number of years. After Avior’s purchasing agent defaulted on its

obligations to AELF related to the purchase and financing of certain aircraft, AELF and Avior

entered into new agreements concerning these aircraft. Avior then defaulted on its payment

obligations, prompting AELF to file this lawsuit and seek preliminary injunctive relief related to

possession of and title to two aircraft and an aircraft engine. The parties entered into an

agreement to resolve their dispute with respect to these two aircraft and the engine. In an

amended complaint, AELF now asserts a breach of contract claim against Avior arising out of

Avior’s overarching default on its payment obligations. Avior has moved to dismiss the

amended complaint pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that the

parties’ settlement precludes AELF from continuing to pursue this litigation against Avior and

that AELF’s breach of contract claim fails for lack of an enforceable contract. Because the

parties did not contemplate AELF releasing the claim raised in the amended complaint as part of
their settlement and AELF has alleged an enforceable contract, the Court denies Avior’s motion

to dismiss and allows the breach of contract claim to proceed.

                                           BACKGROUND

I.      Allegations in the Amended Complaint1

        AELF is a commercial aircraft trading and leasing company organized in Puerto Rico. Its

sole shareholder, director, and president, Victoria Ricks, lives in and has an office in Chicago,

Illinois. Avior is a Venezuelan airline.

        On January 17, 2020, Avior and AELF entered into an Omnibus Agreement. 2 The

Omnibus Agreement addressed (1) Avior’s past transactions with AELF through its purchasing

agent, Shell Aerospace Supplies, LLC (“Shell”); (2) Shell’s defaults under its prior agreements

with AELF; (3) AELF’s prior lawsuit against Shell (No. 19 C 2551 (N.D. Ill.)) and the settlement

agreement between the parties; (4) Avior’s payments to AELF both pre- and post-settlement;

(5) credits AELF agreed to provide; and (6) the parties’ obligations going forward. Section 2.1

of the Omnibus Agreement indicated that, as of January 17, 2020, Avior owed AELF

$21,096,889.52, allocated to Avior’s or its affiliates’ purchase of seven aircraft: two Airbus

A340-300 aircrafts bearing the manufacturer’s serial numbers 199 (the “199 Aircraft”) and 242,




1
  The Court takes the facts in this section from AELF’s amended complaint and the exhibits attached
thereto and presumes them to be true for the purpose of resolving Avior’s motion to dismiss. See Phillips
v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1019–20 (7th Cir. 2013). Although the Court normally
cannot consider extrinsic evidence without converting a motion to dismiss into one for summary
judgment, Jackson v. Curry, 888 F.3d 259, 263 (7th Cir. 2018), the Court may consider “documents that
are central to the complaint and are referred to in it” in ruling on a motion to dismiss, Williamson v.
Curran, 714 F.3d 432, 436 (7th Cir. 2013).
2
 Dynamo Investments Limited (“Dynamo”) is also a party to the Omnibus Agreement. Dynamo is
affiliated with Avior and the two share at least two shareholders, Jorge and Arnaldo Añez. AELF initially
named Dynamo as a Defendant in this case, but AELF later dismissed its claims against Dynamo. See
Doc. 34.
                                                    2
as well as five Boeing 737-400 aircrafts bearing the manufacturer’s serial numbers 27002 (the

“27002 Aircraft”), 27005 (the “27005 Aircraft”), 23991, 26603, and 26604.

       In connection with the Omnibus Agreement, Avior executed a promissory note on

January 17, 2020 (the “Aggregate Obligations Note”). The note memorialized Avior’s

agreement to pay AELF $150,000 per week, which AELF would apply to Avior’s outstanding

balance. Avior did not keep up with this payment schedule, however, and by March 13, 2020, it

had fallen behind by $600,000 on its payments under the Aggregate Obligations Note. To help

make up for some of the shortfall and buy itself a payment holiday, on January 28, 2020, Avior

directed its insurer to send anticipated insurance proceeds to AELF, which AELF agreed to

credit towards Avior’s obligations under the Aggregate Obligations Note. On March 16, Avior

and AELF entered into a letter agreement concerning the insurance proceeds (the “March 16

Side Letter”). AELF agreed that, upon receipt of the insurance proceeds, it would pay Avior

$500,000 that Avior needed for operating expenses. AELF also agreed to apply the remaining

insurance proceeds first to the balance on the 199 Aircraft, with the remainder going to the

27005 Aircraft balance. AELF received the insurance proceeds, totaling $1,923,924.20, in three

installments on March 17, March 23, and May 15. On March 17, AELF directed $428,000 of the

insurance proceeds to Avior. On May 14, AELF directed the insurer to retain $72,000,

equivalent to the amount AELF owed Avior under the March 16 Side Letter, and apply it to

Avior’s outstanding balances with the insurer.

       The insurance proceeds paused Avior’s payment obligations through April 24, 2020.

Between April 24 and September 8, when AELF filed this suit, Avior only made two additional

payments, totaling $750,000. Avior also made a $145,000 payment on September 22. As of




                                                 3
October 16, Avior owed AELF $2,959,095.80 under the terms of the Aggregate Obligations

Note.

        The Aggregate Obligations Note provides that the failure to pay “any amount due under

this Note, under the Omnibus, or under the New Aircraft Purchase Agreements within five (5)

days after such payment was due” amounts to an Event of Default. Doc. 38 ¶ 27. An Event of

Default under the Aggregate Obligations Note allows AELF to declare the note and all other

related obligations immediately due and payable. On October 19, AELF provided Avior with

notice of default and accelerated Avior’s obligations under the Aggregate Obligations Note,

demanding that Avior pay the balance, $18,789,375.09, immediately. On October 30, Avior

made a $554,092.82 payment, which AELF applied to the outstanding balance on the 27005

Aircraft as well as to the accelerated obligations under the Aggregate Obligations Note. When

AELF filed its amended complaint on January 5, 2021, Avior owed AELF $18,398,590.49.

II.     Procedural History

        AELF initially filed suit on September 8, 2020. It brought claims against Avior,

Dynamo, and TVPX Aircraft Solutions, Inc. (“TVPX”), a Colorado corporation with a Trust

Agreement with Dynamo dated August 4, 2020 that named TVPX as the owner trustee of the

27002 and 27005 Aircraft. In its complaint, AELF sought a declaratory judgment that it had title

to a CFM56-3B2 aircraft engine bearing serial number 725105 (“ESN 725105”) and that Avior,

Dynamo, and TVPX had no right to possess or use ESN 725105 (Count One). AELF also

brought claims for breach of contract related to defaults under the parties’ agreements

concerning the 27002 and 27005 Aircraft and asked for an order granting AELF possession of

and title to those two aircraft (Counts Two and Three). In connection with its complaint, AELF

filed a motion for a temporary restraining order and preliminary injunction, seeking to preserve



                                                4
the status quo pending a final judgment on the merits. The Court held hearings on the request for

injunctive relief, but before it could issue a ruling, the parties entered into a settlement

agreement. Avior agreed to make two payments to AELF: (1) $145,000 on September 21, to be

applied to the balance on the 27002 Aircraft; and (2) $550,000 on October 30, which AELF

would also apply to the balance on the 27002 Aircraft and the Aggregate Obligations Note. The

parties agreed that this case would remain stayed pending Avior’s payments and that once

payment was made, title to the 27002 Aircraft would transfer to Avior and the lawsuit would be

dismissed with prejudice. In its settlement offer, Avior stated that “[i]f AELF wants to continue

to have any sort of continuing relationship with the Anez family, this proposal to resolve all

matters in litigation is the best that Avior/Dynamo can do.” Doc. 20 at 4. Avior further stated

that AELF’s acceptance of the proposal “allows [the parties] to resolve both the TRO and the

lawsuit.” Id. AELF accepted Avior’s offer in full on September 17. The Court then stayed the

proceedings pending performance of the settlement terms.

        On October 19, after Avior made the first payment due under the parties’ settlement

agreement, AELF sought leave to file an amended complaint asserting a breach of contract claim

for Avior’s overarching default under the Aggregate Obligations Note. AELF indicated its

request was prompted by Avior’s request that AELF return certain deposits Avior had made on

other aircraft by that date, which AELF interpreted as a repudiation of the parties’ settlement

agreement. The Court denied the motion without prejudice. Avior made the second payment as

required under the terms of the settlement agreement on October 30, and AELF then released the

mortgages and liens related to the 27002 and 27005 Aircraft. The parties proceeded to a

settlement conference, which was unsuccessful. On December 23, AELF voluntarily dismissed

Dynamo and TVPX from the case and again sought leave to file an amended complaint against



                                                   5
Avior. The Court allowed AELF to file the amended complaint on January 4, 2021, which

AELF did the following day. Avior responded by filing both a counterclaim and a motion to

dismiss.

                                      LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the complaint, not

its merits. Fed. R. Civ. P. 12(b)(6); Gibson v. City of Chicago, 910 F.2d 1510, 1520 (7th Cir.

1990). In considering a Rule 12(b)(6) motion, the Court accepts as true all well-pleaded facts in

the plaintiff’s complaint and draws all reasonable inferences from those facts in the plaintiff’s

favor. Kubiak v. City of Chicago, 810 F.3d 476, 480–81 (7th Cir. 2016). To survive a Rule

12(b)(6) motion, the complaint must assert a facially plausible claim and provide fair notice to

the defendant of the claim’s basis. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007); Adams v. City of Indianapolis, 742 F.3d 720, 728–29 (7th

Cir. 2014). A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678.

                                            ANALYSIS

I.     Effect of Settlement Agreement

       Initially, Avior argues that the Court must dismiss the amended complaint because the

parties entered into a settlement agreement resolving all disputes related to this litigation. Avior

contends that the agreement to dismiss the lawsuit extends to the breach of contract claim in the

amended complaint because the amended complaint arises out of the same documents and

nucleus of fact as the initial complaint. A release is an affirmative defense that a party must raise

in its responsive pleading. Fed. R. Civ. P. 8(c)(1); Caudill Seed & Warehouse Co. v. Rose, 868



                                                 6
F.3d 558, 560 (7th Cir. 2017). A plaintiff need not “anticipate and negate [a release] in her

pleading.” Perry v. Merit Sys. Prot. Bd., --- U.S. ----, 137 S. Ct. 1975, 1986 n.9 (2017).

However, a release may form the basis of a dismissal at the pleading stage “when the factual

allegations in the complaint unambiguously establish all the elements of the defense.” 3 Hyson

USA, Inc. v. Hyson 2U, Ltd., 821 F.3d 935, 939 (7th Cir. 2016). “[T]o successfully assert the

affirmative defense of release, a defendant must show that the release is valid and that the release

covers the claims at issue in the case.” Dyson, Inc. v. Bissell Homecare, Inc., 951 F. Supp. 2d

1009, 1034 (N.D. Ill. 2013).

        Illinois law governs the construction and enforcement of a settlement agreement, Lynch,

Inc. v. SamataMason Inc., 279 F.3d 487, 490 (7th Cir. 2002), with the Court looking to general

principles of contract law, Cannon v. Burge, 752 F.3d 1079, 1088 (7th Cir. 2014); Farm Credit

Bank of St. Louis v. Whitlock, 144 Ill. 2d 440, 447 (1991). “The primary objective in construing

a contract is to give effect to the intent of the parties. A court must initially look to the language

of a contract alone, as the language, given its plain and ordinary meaning, is the best indication

of the parties’ intent.” Gallagher v. Lenart, 226 Ill. 2d 208, 232–33 (2007) (citations omitted).

“General words of release are restrained in effect by the specific recitals contained in the

document,” with the parties’ intentions controlling the release’s scope and effect. Janowiak v.

Tiesi, 402 Ill. App. 3d 997, 1014 (2010). The Court only considers extrinsic evidence if an

ambiguity exists. Whitlock, 144 Ill. 2d at 447.



3
 Although the release defense is more properly addressed on a motion for judgment on the pleadings
under Rule 12(c), the Court finds it can address the argument here because the parties filed the settlement
agreement on the docket, providing the Court with the information needed to determine whether that
agreement unambiguously bars AELF’s current claims. See ADM Alliance Nutrition, Inc. v. SGA Pharm
Lab, Inc., 877 F.3d 742, 745–46 (7th Cir. 2017) (parties’ failure to move for judgment on the pleadings
was harmless because the district court properly had the language of the release before it on the motion to
dismiss).
                                                     7
       Here, the parties never memorialized their September 2020 settlement agreement in a

formal document. Instead, the parties filed a memorandum of settlement agreement on the

docket consisting of an email exchange between counsel for AELF and Avior. Avior offered to

make two payments, totaling approximately $695,000, by October 30, 2020 in exchange for title

to the 27002 Aircraft and dismissal of the lawsuit with prejudice. See Doc. 20 at 3 (“The lawsuit

will remain in a stay pending this payment. Once this has been accomplished, title to the 002

Aircraft should be transferred to my clients and the lawsuit can be dismissed with prejudice. If

my clients fail to make the payment, the lawsuit will go forward and you may do as you deem

necessary with the secured assets.”). Avior’s offer also included language stated that its offer

would resolve “all matters in litigation” and “both the TRO and the lawsuit.” Id. at 4. Counsel

for AELF ultimately accepted Avior’s offer without any changes. Id. at 1 (“Consider the offer

[Avior] extended . . . accepted (without the changes I made in my response).”). Thus, the parties

agreed that, once Avior made the required payments, AELF would dismiss the lawsuit with

prejudice.

       Although AELF did drop all claims it raised in its initial complaint, AELF asserted a new

claim against Avior under the same case number. Avior argues that this goes against the parties’

agreement that the payments would settle “all matters in litigation.” Id. at 4. AELF responds

that the parties did not contemplate precluding AELF or Avior from bringing different claims

against the other party related to alleged breaches of their obligations under the Omnibus

Agreement and the Aggregate Obligations Note, with the settlement instead resolving only a

small piece of their dispute.

       The Court agrees with AELF that the language used by the parties (“the lawsuit can be

dismissed with prejudice” and that the payment would settle “all matters in litigation” and “the



                                                 8
TRO and the lawsuit”) encompassed the settlement only of AELF’s claims in the initial

complaint concerning possession of and title to the 27002 and 27005 Aircraft, and possession

and use of the ESN 725101 engine. Although AELF based its breach of contract claims on the

same underlying default now at issue in the amended complaint—Avior’s failure to make

payments under the Aggregate Obligations Note, see Doc. 1 ¶¶ 97, 99, 103, 105—AELF limited

the claims in the initial complaint to questions of possession of and title to the two aircraft. Read

against the complaint, the language the parties used in their settlement agreement concerning

resolution of “matters in litigation” and “this lawsuit” did not contemplate the release of any and

all claims arising under the Omnibus Agreement or the Aggregate Obligations Note but only

resolution of claims related to possession of and title to the 27002 and 27005 Aircraft, as well as

the ESN 725105 engine. See Heard v. Tilden, 809 F.3d 974, 979 (7th Cir. 2016) (references to

specific lawsuits “limited the scope of the release to claims arising in those actions”); Taylor v.

Wexford Health Sources, Inc., No. 16-cv-3464, 2018 WL 1174397, at *5 (N.D. Ill. Mar. 6, 2018)

(“Under Illinois law, the specific language controls; it limits the release to claims arising from

the facts in the specified actions.”). The parties did not use broad language that could have

encompassed the claim AELF raises in the amended complaint, such as “the release of all claims

arising under the Omnibus Agreement, the Aggregate Obligations Note, and related documents,”

or “any and all claims that the parties may have against each other or could have filed in the

lawsuit.” Cf. Platinum Supplemental Ins., Inc. v. Guarantee Tr. Life Ins. Co., 989 F.3d 556, 564

(7th Cir. 2021) (phrase “all claims that were filed or could have been filed” entailed “a broad,

unqualified release of claims”); Crosby v. City of Chicago, 949 F.3d 358, 361 (7th Cir. 2020)

(“[T]he contract makes plain that in exchange for the settlement money, Crosby agreed to do

more than dismiss his existing suit with prejudice: he also agreed to release the City, Gonzalez,



                                                  9
and its officers from liability for ‘all claims he had, has, or may have in the future . . . arising

either directly or indirectly out of the incident which was the basis of this litigation.’ The

agreement was designed to resolve all claims related to the incident, not only the ones that

Crosby asserted in his first suit.”).

        Therefore, nothing in the settlement agreement precludes AELF from bringing new

claims against Avior with respect to the Omnibus Agreement and the Aggregate Obligations

Note, just as it does not preclude Avior from pursuing its counterclaims. 4 At the initial motion

hearing on AELF’s request to file an amended complaint in October 2020, Avior’s counsel

appeared to acknowledge this fact, stating that the parties’ settlement agreement was only one

step in resolving the parties’ then-existing disputes. Because AELF’s amended complaint does

not bring any specific claims against Avior related to the 27002 and 27005 Aircraft, instead

focusing on Avior’s overarching failure to fulfill its payment obligations under the Aggregate

Obligations Note, the Court does not find that the settlement agreement requires dismissal of the

amended complaint.

II.     Sufficiency of the Allegations

        Alternatively, Avior argues that AELF has failed to state a breach of contract claim.

Under New York law, which the parties agree governs the breach of contract claim, AELF must

allege (1) the existence of an enforceable contract, (2) its performance under the contract,

(3) Avior’s breach of the contract, and (4) resulting damages. Eternity Glob. Master Fund Ltd. v.

Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004). Avior challenges the existence

of an enforceable contract, arguing that AELF did not provide consideration for the Aggregate

Obligations Note and related agreements, and that the Omnibus Agreement and Aggregate


4
 While AELF did not file a separate case to raise its latest claim, instead just amending the complaint
under the same case number, the Court finds any such error harmless.
                                                    10
Obligations Note amount merely to an agreement to agree and do not reflect a meeting of the

minds.

         As to the first argument, consideration “consists of either a benefit to the promisor or a

detriment to the promisee.” Weiner v. McGraw-Hill, Inc., 443 N.E.2d 441, 444 (N.Y. 1982). “It

is enough that something is promised, done, forborne or suffered by the party to whom the

promise is made as consideration for the promise made to him.” Hollander v. Lipman, 885

N.Y.S.2d 354, 355 (N.Y. App. 2009) (quoting Hamer v. Sidway, 27 N.E. 256, 257 (N.Y. 1891)).

Avior argues that the Omnibus Agreement and Aggregate Obligations Note do not include any

consideration from AELF in exchange for Avior’s payments. But this ignores the fact that, in

entering the Omnibus Agreement and Aggregate Obligations Note, AELF agreed to forbear from

exercising its rights to immediately collect payment from Avior as the guarantor of Shell’s

obligations. See Foresco Co. v. Oh, 696 F. App’x 550, 551 (Mem) (2d Cir. 2017) (“There is no

doubt that an agreement by the creditor to forbear the collection of a debt presently due is a good

consideration for an absolute or conditional promise of a third person to pay the debt.” (quoting

Strong v. Sheffield, 39 N.E. 330, 330 (N.Y. 1895))); Dan-Bunkering (Am.), Inc. v. Tecnologias

Relacionadas con Energia y Servicios Especializados, S.A. de C.V., No. 17 Civ. 9873 (KPF),

2020 WL 3893281, at *8 (S.D.N.Y. July 10, 2020) (“Forbearance actually given can serve as

consideration, even if not expressed in an agreement.”). AELF also agreed to provide certain

credits to Avior, transfer title to Avior of an aircraft engine bearing serial number ESN 856529 at

the time of execution of the Omnibus Agreement, and transfer title to specific aircraft to Avior or

its affiliates as Avior paid down its obligations on the aircraft. And in the Aggregate Obligations

Note, the parties recited that AELF was extending Avior a loan for over $21 million in exchange

for Avior’s promise to repay that amount by way of $150,000 weekly payments. See Beitner v.



                                                  11
Becker, 824 N.Y.S.2d 155, 157 (N.Y. App. 2006) (consideration existed where the defendant

executed a promissory note to pay the plaintiff in exchange for a loan the plaintiff extended to

the defendant). Thus, the Court finds that the pleadings sufficiently allege that AELF provided

consideration for the Omnibus Agreement and the Aggregate Obligations Note. See Lebedev v.

Blavatnik, 142 N.Y.S.3d 511, 517 (N.Y. App. 2021) (“The slightest consideration is sufficient to

support the most onerous obligation.” (quoting Mencher v. Weiss, 114 N.E.2d 177, 181 (N.Y.

1953))).

       Next, Avior argues that the Omnibus Agreement and Aggregate Obligations Note are

unenforceable because they contemplated additional written agreements that the parties never

executed. Under New York law, “a mere agreement to agree, in which a material term is left for

future negotiations, is unenforceable.” Joseph Martin, Jr., Delicatessen, Inc. v. Schumacher, 417

N.E.2d 541, 543 (N.Y. 1981); see also Starke v. SquareTrade, Inc., 913 F.3d 279, 288–89 (2d

Cir. 2019) (“The manifestation of mutual assent must be sufficiently definite to assure that the

parties are truly in agreement with respect to all material terms.”). Avior highlights that the

parties had not agreed on the condition and delivery date of certain aircraft, with those details

contained in the unexecuted agreements. The language of the Omnibus Agreement and

Aggregate Obligations Note, however, does not suggest that the “consummation of” the

additional agreements related to the condition and delivery of the aircraft “was a precondition to”

Avior’s payment obligations under the Aggregate Obligations Note. See IDT Corp. v. Tyco

Grp., 918 N.E.2d 913, 915 n.2 (N.Y. 2009) (considering “whether the agreement contemplated

the negotiation of later agreements and if the consummation of those agreements was a

precondition to a party’s performance”). Even absent signed versions of the circulated draft

aircraft purchase agreements, the Aggregate Obligations Note definitively sets forth Avior’s



                                                 12
agreement to make payments on a weekly basis to AELF, which AELF would credit against

Avior’s outstanding obligations. Avior does not dispute that the parties agreed to this payment

schedule, which forms the basis of AELF’s claim for breach of the Aggregate Obligations Note.

At this stage, then, the Court finds that AELF has sufficiently alleged an enforceable contract.

Avior may further explore any defenses it may have to AELF’s allegations that the parties had an

enforceable contract in discovery.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Avior’s motion to dismiss the amended

complaint [44].




Dated: May 24, 2021                                          ______________________
                                                             SARA L. ELLIS
                                                             United States District Judge




                                                13
